

Portions of this Exhibit 10.19b have been omitted based upon a request for
confidential treatment. This Exhibit 10.19b, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.


Exhibit 10.19b



AMENDING AGREEMENT
THIS AGREEMENT made as of the 22 day of November, 2013,
B E T W E E N:
AUTOMOTIVE FINANCE CANADA INC.,
a corporation incorporated under the laws of the Province of Ontario,
(hereinafter called the "Seller" and the "Servicer"),
- and -
KAR AUCTION SERVICES, INC.,
a corporation incorporated under the laws of Delaware,
(hereinafter called "KAR"),
- and -
BNY TRUST COMPANY OF CANADA,
a trust company incorporated under the laws of Canada licensed to carry on
business as a trustee in each of the provinces of Canada, in its capacity as
trustee of PRECISION TRUST, a trust established pursuant to the laws of the
Province of Ontario, without personal liability, as purchaser,
(in such capacity, hereinafter called the "Purchaser").
WHEREAS the Seller, KAR and the Purchaser entered into a second amended and
restated receivables purchase agreement dated as of June 28, 2013 (as amended,
the "RPA");
AND WHEREAS, in accordance with the terms of Section 10.4 of the RPA, the
Seller, KAR and the Purchaser wish to amend the RPA in the manner set out in
this amending agreement (the "Agreement");
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
covenants and agreements of the parties herein contained and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:



--------------------------------------------------------------------------------




1.
Interpretation

1.1
All words and expressions defined in the RPA and not otherwise defined in this
Agreement (including the recitals hereto) shall have the respective meanings
given to them in the RPA.

2.
Amendments to the RPA

2.1
Section 1.1 of the RPA is hereby amended as follows:

(a)
the defined term "Float Sale Receivable" is added to Section 1.1 in the
appropriate alphabetical order as follows:

""Float Sale Receivable" means a Receivable (i) generated by the Seller in
connection with a marketing incentive program to support specific auctions
pursuant to which the related Obligor is offered special terms which may
include, without limitation, reduced floorplan fees or reduced interest charges,
and (ii) which following the expiration of the initial term of such Float Sale
Receivable, the Servicer may permit such Receivable to be rolled over and
combined with the related Obligor's normal floorplan line of credit and existing
Contract. For the avoidance of doubt, any Float Sale Receivable shall (i) be
tracked as a Float Sale Receivable until it is no longer a Receivable, (ii)
count against an Obligor's approved credit limit as governed by the Credit and
Collection Policies and (iii) not constitute an Extended Curtailment
Receivable.".
(b)
The defined term "Eligible Receivable" is amended by adding the words "or Float
Sale Receivable" after the words "other than with respect to any Rental
Receivable" where such words appear in the second line of clause (m) of such
defined term.

(c)
The defined term "Eligible Receivable" is further amended by (i) deleting the
word "and" at the end of clause (v) of such defined term, (ii) deleting the
punctuation mark "." at the end of clause (w) of such defined term and
substituting therefor the words "; and", and (iii) adding the following as new
clause (x) of such defined term:

"(x) if the Receivable is a Float Sale Receivable, (i) the related vehicle was
purchased at an auction (i.e. not a non-auction purchase), (ii) the initial
float sale terms of such Float Sale Receivable do not exceed [*] days, (ii) the
maximum terms of such Float Sale Receivable (i.e., the initial float sale terms
plus the term permitted upon the conversion of such Float Sale Receivable to the
standard Contract terms for such Obligor) does not exceed the lesser of (x) the
float sale terms plus the related Obligor's normal maximum terms pursuant to
clause (m) above or (y) [*] days, provided further, that any Receivable
curtailed beyond [*] days will be ineligible as of the Curtailment Date which
extends the Receivable beyond [*] days, and (iii) if the initial float sale
terms for such Float Sale Receivable exceeds [*] days, such Float Sale
Receivable's terms require a minimum principal payment of not less than [*] to
be eligible for conversion to such Obligor's normal Contract terms.".
(d)
The defined term "Special Concentration Percentage" is amended by [*].


-2-





--------------------------------------------------------------------------------






3.
Other Documents

3.1
Any reference to the RPA made in any documents delivered pursuant thereto or in
connection therewith shall be deemed to refer to the RPA as amended, extended,
modified, renewed or supplemented from time to time, unless the context
otherwise requires.

4.
Miscellaneous

4.1
As amended by this Agreement, the RPA is in all respects ratified and confirmed
and continues in full force and effect, and the RPA as amended by this Agreement
shall be read, taken and construed as one and the same instrument.

4.2
This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

4.3
This Agreement may be executed in one or more counterparts each of which shall
be deemed an original and all of which when, taken together, shall constitute
one and the same instrument.

4.4
This Agreement shall be governed by, and construed in accordance with, the laws
of the Province of Ontario and the federal laws of Canada applicable therein.


-3-





--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized signatories, as of the date first written above.


AUTOMOTIVE FINANCE CANADA INC.
 
 
 
 
By:
/s/ James E. Money, II
 
Name: James E. Money, II
Title: Chief Financial Officer







KAR AUCTION SERVICES, INC.
 
 
 
 
By:
/s/ Rebecca Polak
 
Name: Rebecca Polak
Title: EVP, General Counsel & Secretary




By:
 
 
Name:
Title:



BNY TRUST COMPANY OF CANADA, in its capacity as trustee of PRECISION TRUST,
without personal liability, by its Securitization Agent BMO NESBITT BURNS INC.
 
 
 
 
By:
/s/ John Vidinovski
 
Name: John Vidinovski
Title: Managing Director




By:
/s/ Kevin Brown
 
Name: Kevin Brown
Title: Director

 


I/3492352.1


